continued from PTO-303, item 3(a):
           The amendments to the independent claims are new issues requiring further search and/or consideration. Such further consideration and search was performed under AFCP 2.0 per Applicant’s request.  However, a patentability determination could not be made within the time constraints of the AFCP 2.0 program.  Thus, the amendment filed 1/26/2022 has not been entered at this time.  Applicant’s remarks are directed to the unentered amendment and are moot at this time.

      Examiner notes the new reference “Collage CAPTCHA” has been found.
	“College CAPTCHA” discloses, e.g., randomly selecting six objects, randomly positioning the six objects on a screen, and randomly selecting a prompt action associated with the six objects displayed on the screen (see “Collage CAPTCHA”, section 3 ‘Our Proposed Method’, last para.)
	Therefore, the newly found reference appears to disclose that “predetermined set of prompts” are applicable to a given configuration of objects included in the CAPTCHA, where different ones of the “predetermined set of prompts” cause a solution of the CAPTCHA to be different even though the configuration of objects included in the CAPTCHA is the same.

Examiner notes the new reference “Collage CAPTCHA” has been found.
	“College CAPTCHA” discloses, e.g., randomly selecting six objects, randomly positioning the six objects on a screen, and randomly selecting a prompt action associated with the six objects displayed on the screen (see “Collage CAPTCHA”, section 3 ‘Our Proposed Method’, last para.)
	Therefore, the newly found reference appears to disclose that the plurality of prompt actions that are applicable to a configuration of objects included in the CAPTCHA, where different ones of the plurality of prompt actions cause a solution of the CAPTCHA to be different even though the configuration of objects included in the CAPTCHA is the same.



/MICHAEL W CHAO/Examiner, Art Unit 2492